Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2021 has been entered.
 	Applicants’ Amendment to the Claims filed with the submission on 05/04/2021 is entered.
Non-Compliant Amendment
	Please note that the present claim amendment is a non-compliant amendment because claim “66” is identified as “cancelled” twice (“44-66” and “66-90” and because previously withdrawn claim 67 is presently identified as cancelled but claim 67 is also identified as “Previously presented” and with text.  
In the interest of compact prosecution, as this non-compliance appears to be an inadvertent error which does not preclude examination on the merits, the claim amendments are being entered and claim 67 is being considered not as cancelled but rather as remaining withdrawn to non-elected subject matter.  The applicant is informed 
Priority
This US15/775,294 filed on 05/10/2018 which is a 371 of PCT/EP2016/077487 filed on 11/11/2016 claims US priority benefit of US Provisional 62/253,961 filed on 11/11/2015.
Claim status
Claims 123-127 are new.
Claims 1, 43, 67, 91, 99, 100, and 118-127 are pending.
Claims 43, and 67 remain withdrawn.
New claims 123, 124, 125, and 126 are withdrawn herein to non-elected species.
Claims 1, 91, 99, 100, 118-122 and new claim 127 are under examination.
Election/Restrictions
Applicant's election of invention Group I (e.g., claim 1) and of the species of one single type of mutation being “SEQ ID NO:5” and “positions L106, K263, L696, L847, and I1281” in the reply filed on 05/04/2020 is as previously acknowledged.  
The elected species of one single type of mutation being SEQ ID NO:5 and the combination of “positions L106, K263, L696, L847, and I1281” is free of the art.  Accordingly, another species of one single type of mutation is being REJOINED and examined in this office action.  Specifically the species of SEQ ID NO:5 and an amino acid substitution at position 1281 is being REJOINED and claims are examined to the extent they read on this species.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The disclosure of the prior-filed application, Application No 62/253,961 filed on 11/11/2015, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the ‘961 Provisional does not recite the subgenus in the currently amended independent claim 1 (part i-v), of wherein the one or more amino acid substitutions is introduced within the cluster of “residues 1276 to 1292” nor do they recite the amino acid substitution at the single amino acid position (residue) 1281 of SEQ ID NO: 5.  Therefore, currently claims 1, 91, 99, 100, and 118-122 do not receive priority to US Provisional 62/253,961 filed on 11/11/2015.
Claims 1, 91, 99, 100, 118-122, and 127 receive priority to 11/11/2016, the filing date of PCT/EP2016/077487.
Response to Amendment
Any/all objections and rejections made in the previous office action and not repeated in this office action are withdrawn in view of the Applicants’ Amendment to the Claims filed with the submission on 05/04/2021.
Claim Rejections - 35 USC § 112- maintained-in-part
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 99 stands rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 99, the present amendment adding a period at the end of the claim overcomes one aspect of the previously applied rejection.  Also, the addition of the term “or” for each amino acid position clarifies the alternative amino acid positions within each grouping.  However, Claim 99 recites the term “Possible substitutions” which is open claim language similar to using the term “group comprising” rather than “group consisting of” in a Markush group claim.  Also, the claim does not recite an “or” to indicate a closed group among the different “positions”. For example, it is unclear whether the “positions” are listed in the alternative or in an open list. Thus the claim is still unclear because it is unclear what specific structures are being claimed in a closed list of alternative species. 
The applicants’ response that the claim is amended to rectify the rejection is unpersuasive for reasons provided in the body of the rejection.

Written Description – updated for amendment
Currently amended claims 1, 91, 99, 100, 118-121, and 126 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Currently amended claims 1, 91, 99, 100, 118-121, and 126 are drawn to a method for reducing the immunogenicity of a Cas9 protein by introducing “one or more residues corresponding to one or more MHC Class I and/or Class II binding sites” of a Cas9 protein where the Cas9 protein is at least 90% identical to full-length SEQ ID NO: 5; and has one or more amino acid substitutions introduced at the positions listed in claim 1.  Note the instant SEQ ID NO: 5 is a 1368 amino acid sequence for the Streptococcus pyogenes Cas9 protein.  An amino acid sequence 90% identical to SEQ ID NO: 5 would allow for about 136 amino acid changes from the wild-type Cas9.  In paragraph 00104, the full-length sequence of S. pyogenes Cas9 protein (SEQ ID NO: 5) is shown.  In paragraph 00108, the specification contemplates “at least 90%” identity with SEQ ID NO: 5.  However, the specification does not provide any working examples or data obtained from using a 90% derivative of SEQ ID NO: 5.    While showing support for certain amino acid variants of the SEQ ID NO:5 of the present specification for Streptococcus pyogenes Cas9 for HLA Class I and HLA Class II as shown in Figures 1-2, and specifically see para 0041, it is considered that neither the instant application nor the disclose a representative set of residues for the subgenus of Cas9 variants having at least 90% identity to the full-length SEQ ID NO: 5 as encompassed by the present claim language.  Further, the state of the art at the time or effective filing date of the presently claimed invention does not provide a representative set of species of “one or more residues corresponding to one or more MHC Class I and/or Class II binding sites” of a Cas protein such that one skilled in the art would be able to envision whether a given species of amino acid sequence possess the required property of reduced immunogenicity.  The complexity of determining whether a given variant in a protein has reduced immunogenicity is evidenced by Tangri et al: "Rationally engineered therapeutic proteins with reduced immunogenicity", The Journal Of Immunology, The American Association Of Immunologists, US, vol. 174, no. 6, (03/15/2005), pages 3187-3196; of record). Tangri et al show that it requires trial and error experimentation to determine whether a given amino acid sequence has the property of reduced Chew et al (Nat Methods 2016 October; Vol 13, No 10: pages 868-874; and corresponding attached “Supplemental”, of record) disclose the complexity of epitope mapping of a particular Cas9 protein but does not point to a particular motif for the genus of Cas9 protein fragments corresponding to the instant SEQ ID NO:5 as presently claimed such that a skilled artisan would be able to envision whether a given variant fragment of the instant SEQ ID NO:5 would have the required property of reduced immunogenicity.
The applicants’ response that the claim is amended to rectify the rejection is unpersuasive for reasons provided in the body of the rejection.  This response is unpersuasive because given the myriad of amino acid sequences encompassed by the claim language “90% identical to the full-length SEQ ID NO:5” it is considered that one of ordinary skill in the art would not be able to envision whether a given variant of SEQ ID NO: 5 would possess the property of reduced immunogenicity without performing trial and error experimentation.  Arguments of counsel cannot take the place of evidence on the record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 91, 99, 122 and 127 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (Human Gene Therapy 2015; Vol 26, No. 7: pages 432-442; published online June 17, 2015; IDS reference), in view of Zhang et al (WO 2014/204725, published 12/24/2014; IDS reference), in view of Tangri et al: "Rationally engineered therapeutic proteins with reduced immunogenicity", The Journal Of Immunology, The American Association Of Immunologists, US, vol. 174, no. 6, (03/15/2005), pages 3187-3196; of record), in view of Chew et al (Nat Methods Nishimasu et al in "Crystal Structure of Cas9 in Complex with Guide RNA and Target DNA", (CELL, CELL PRESS, US, vol. 156, no. 5, February 13, 2014, pages 935-949; of record).  
Regarding claims 1, 91, 99, 122 and 127, Wang et al disclose that Streptococcus pyogenes-derived Cas9 (SpCas9) contains immunogenic epitopes.  Wang et al disclose induction of humoral immunity against SpCas9 and potential SpCas9-specific cellular immune response in mammals.  Wang et al suggest the importance of considering bacteria-derived Cas9-specific immune responses (especially cytotoxic cellular responses) in future in vivo studies. (See entire reference; Abstract; page 433, left col, para 2; Figure 4 & legend).  Wang et al suggest “engineering efforts to limit Cas9 immunogenicity”. (page 433, right col., para 1)
Zhang et al disclose reducing the immunogenicity of a CRISPR Cas protein (para 0184) using the method of Tangri et al “Rationally engineered therapeutic proteins with reduced immunogenicity”.  Tangri et al disclose introducing one or more amino acid substitutions into one or more residues corresponding to one or more HLA Class II binding sites of the protein with naturally occurring amino acids for form a recombinant protein.  The position of the amino acid substitutions is selected by epitope mapping using 15-mer peptides overlapping by ten amino acids (Tangri, Results section on pages 3190-3191).  Tangri further discloses assaying the immunogenicity of the recombinant protein by exposing it to a population of CD4+ T-cells and comparing the level of T-cell 
Chew et al discloses that Cas9 is immunogenic.  Chew et al discloses epitope mapping of Cas9 (page 871).  Chew et al disclose that “Cas9 evokes humoral immune responses”.  In the Supplemental Table of Chew et al (attached), Chew et al disclose epitopes including amino acid residues 1352-1360 (ITGLYETRI) correspond to instant aa 1102-1358 citing Nishimasu et al. These residues corresponding to instant SEQ ID NO: 5 as shown in Nishimasu et al. Nishimasu et al teach a method comprising introducing an amino acid substitution into an amino acid residue corresponding to a major histocompatibility (MHC) Class I and/or Class II binding site of a Cas protein.  Specifically, Nishimasu et al teach making a recombinant Cas9 protein, wherein said protein comprises one or more amino acid substitutions compared to wild-type Streptococcus pyogenes Cas9 protein. Nishimasu et al teach making a recombinant Cas protein, wherein said protein comprises one or more amino acid variations compared to wild-type Streptococcus pyogenes Cas9 protein, wherein the one or more amino acid variations include deletion of residues 97-150, 175-307, 312-409 or 1099-1368 (Fig. 2B and 2&).  
One of ordinary skill in the art would have been motivated to used the recombinant Cas9 of Nishimasu et al, including the substituted region 1099-1368 encompassing the instant amino acid residue 1281 for the rationale of Chew et al that this region has been epitope mapped to region of Cas9 that evoked humoral immune response.  One of ordinary skill in the art would have been motivated to test several 
Absence evidence to the contrary, in view of the high skill level in the art before the effective filing date of the presently claimed invention it is considered that one of ordinary skill in the art would have had a reasonable expectation of success to combine the elements of the cited references to arrive at the claimed invention
Allowable Subject Matter
	The present claims are free of the prior art insofar as they are limited to the elected species of one single type of mutation being “SEQ ID NO:5” and “positions L106, K263, L696, L847, and I1281”.  Accordingly, claim 121 is free of the prior art.
Further, claims 100, and 118-120 appear free of the art regarding the species of amino acid substitution I1281D of SEQ ID NO: 5.
Conclusion
No claims allowed.
Cox et al review  (Nature Medicine 2015; Vol 21, No. 2: pages 121-131, published February 5, 2015; IDS reference) is related prior art not presently being applied but which may be applied in a future office action if appropriate.  Cox et al disclose a motivation to reduce immunogenicity of Cas9 protein. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658